Nott, J.,
delivered the opinion of the court:
This suit is brought to recover the proceeds of 38 bales of cotton captured in Saint Landry Parish, Louisiana, near Abbe-ville, on the 4th May, 1763. The only point made by the defendants is that the proceeds of the cotton have not been traced to the Treasury. It appears, nevertheless, that the cotton was captured and came to the official custody of the post-quartermaster at New Iberia, a village upon the Teche. In Queyrouze’s Case, (7 C. Cls. R., p. 402) the objection was taken as to cotton captured during the spring campaign of 1863 in the Teche country, that about 6,000 bales had been captured, whereof only 3,000 reached New Orleans, and that half of the captured property was lost in transitu, and hence that the claimant should contribute to the loss. The court examined the report of the quartermaster of the department and his assistants with considerable particularity andeare, and found that 6,000 bales or thereabout had in fact reached New Orleans and had been subsequently disposed of. The determination of the rate of proceeds in that case involves the same question which is presented by the other objection here, and it brings this case within the rule which this court has repeatedly enunciated, and which the Supreme Court has in effect affirmed, that, where the captured property is traced to the hands of a responsible officer and the fund is shown in the Treasury, derived from cotton captured at that place and time, the presumption arises that the claimant’s cotton contributed to the fund, and that he cannot be required to trace it after it passed under the control of an officer designated by law to take charge of it.
The judgment of the court is that the claimant recover the net proceeds in the Treasury of 38 bales of cotton captured in Saint Landry Parish, Louisiana, being at the rate of f 192 per bale, amounting in the aggregate to $7,296.